                                  ANTHONY L. RICCO
                                     ATTORNEY AT LAW
                                   20 VESEY STREET C SUITE 400
                                   NEW YORK, NEW YORK 10007
                                                 )
                                       TEL (212) 791-3919
                                       FAX (212) 964-2926
                                       tonyricco@aol.com


Steven Z. Legon
Of Counsel




December 6, 2019

BY E.C.F.
Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re: United States v. Jesus Miguel Matos, Docket. No. 18 Cr. 327 (JPO)

Dear Judge Oetken:

       Defense counsel respectfully submits this letter motion requesting that the sentencing
of the defendant, Jesus Miguel Matos, which is presently scheduled for December 18, 2019,
be adjourned to Thursday, February 13, 2020, at 2:30 p.m.

        This application is being submitted because defense counsel received the First
Disclosure of the Presentence Investigation Report on Friday, November 22, 2019, and
requires adequate additional time to draft and file a sentencing submission on behalf of the
defendant, Jesus Miguel Matos. Additionally, counsel’s trial schedule includes the E.D.N.Y.
matter of United States v. Donville Inniss, 18 Cr. 134 (KAM), a complex international money
laundering prosecution of the former Minister of Industry, Commerce and International
Business of Barbados, which is scheduled for jury selection on January 6, 2020.

       The government has been informed of counsel’s intention to file this application and
has no objection.

        Thank you for your consideration of this application. If there are any questions, or if
additional information is required, please contact counsel at your Honor’s convenience.


                                              Respectfully,


                                              Anthony L. Ricco    Granted
                                                                  So ordered: 12/6/2019

cc:     A.U.S.A. Nicolas Roos (By E.C.F.)
        A.U.S.A. Juliana Murray (By E.C.F.)
        U.S.P.O. Jill Jefferies (By Email)
